Grieein Smith, C. J. (Dissenting). Effect of the opinion is to say that one Commissioner has the power and did not abuse his discretion in canceling a lease, but that the succeeding Commissioner, who found that the cancellation was without notice, could not restore to the former lessee the’acreage assigned by a third Commissioner, who admittedly intended that the property should be protected against unlawful mining. I do not agree that in the circumstances of this case there was an implied condition that the lease would be worked. The question of protecting Sanders against competition is a. remote incident, mentioned collaterally in the testimony, and determination of the appeal should not turn on an immaterial issue; nor should the transaction be likened to an oil and gas lease where offset wells drain the stratum. Oil and gas leases are controlled by a different statute and by decisions peculiar to the fugitive nature of the mineral. It is my view that the State has the right, through its Commissioner to whom supervision has been delegated, to conserve as well as lease, and that the state is not under an obligation in all cases to authorize the taking of sand and gravel.- I would therefore uphold the action of Commissioner Morley.